IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0929
                            Filed September 14, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHELLY LEE SNOW,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Sioux County, Robert J. Dull,

District Associate Judge.



      Defendant appeals her convictions for operating while intoxicated and

possession of methamphetamine, enhanced, contending the district court erred

in denying her motion to suppress evidence. AFFIRMED.



      Michael J. Jacobsma of Jacobsma & Clabaugh, P.L.C., Sioux Center, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Following a trial on the minutes of testimony, Shelly Snow was convicted

of possession of a controlled substance (methamphetamine), in violation of Iowa

Code section 124.401(5) (2013), and operating while intoxicated, first offense, in

violation of Iowa Code section 321J.2. On appeal, she contends the district court

erred in denying her motion to suppress evidence allegedly obtained as a result

of a traffic stop conducted in violation of her constitutional right to be free from

unreasonable search and seizure.

       We review claims of constitutional violations de novo in light of the totality

of the circumstances. See State v. Walshire, 634 N.W.2d 625, 626 (Iowa 2001).

In doing so, we examine the entire record, including evidence presented at the

suppression hearing. See State v. Jones, 666 N.W.2d 142, 145 (Iowa 2003).

Although our review is de novo, we do afford the decision of the district court

deference for policy reasons. See State v. Naujoks, 637 N.W.2d 101, 106 (Iowa

2001); In re P.C., No. 16-0893, 2016 WL 4379580, at *2 (Iowa Ct. App. Aug. 17,

2016) (stating appellate courts should exercise “de novo review with deference”

in “recognition of the appellate court’s limited function of maintaining the

uniformity of legal doctrine; recognition of the district court’s more intimate

knowledge of and familiarity with the parties, the lawyers, and the facts of a case;

and recognition there are often undercurrents in a case—not of record and

available for appellate review—the district court does and should take into

account when making a decision”).

       The Fourth Amendment to the United States Constitution provides “[t]he

right of the people to be secure in their persons, houses, papers, and effects,
                                         3


against unreasonable searches and seizures, shall not be violated.” U.S. Const.

amend.     IV.    The   “textual   ‘touchstone   of   the   Fourth   Amendment   is

reasonableness.’” State v. Lewis, 675 N.W.2d 516, 529 (Iowa 2004) (citation

omitted). The Fourth Amendment is applicable to state actors by incorporation

via the Fourteenth Amendment. See Mapp v. Ohio, 367 U.S. 643, 660 (1961).

The Fourth Amendment is implicated when an officer seizes a person. See State

v. Reinders, 690 N.W.2d 78, 82 (Iowa 2004). During traffic stops, temporary

detention constitutes a seizure of persons and therefore must be reasonable

under the circumstances. See Whren v. United States, 517 U.S. 806, 809–10

(1996).

        The text of article I, section 8, of the Iowa Constitution is materially

indistinguishable from the federal constitutional provision. “[W]hile United States

Supreme Court cases are entitled to respectful consideration, we will engage in

independent analysis of the content of our state search and seizure provisions.”

State v. Ochoa, 792 N.W.2d 260, 267 (Iowa 2010). It is the responsibility of Iowa

courts to say what the Iowa Constitution means. See State v. Cline, 617 N.W.2d
277, 285 (Iowa 2000), overruled on other grounds by State v. Turner, 630
N.W.2d 601, 606 n.2 (Iowa 2001).

        The traffic stop at issue occurred in the early morning hours on July 9,

2013.     Local authorities had been watching Snow for several months as a

suspected drug user and drug trafficker. On the night at issue, a Sioux County

deputy sheriff was notified that Snow’s vehicle was parked at the residence of a

suspected drug user and drug trafficker. The deputy proceeded to the home and

surveilled it for an hour and a half to two hours. He heard people moving around
                                         4


in the dark, which he thought suspicious. He saw two people leave the residence

in a vehicle registered to Snow. The deputy followed the vehicle. The deputy

observed the vehicle’s brake light was out, and he initiated a traffic stop. The

deputy issued a warning to Snow and told her the purpose of the stop had

concluded.

       After telling Snow the purpose of the stop had concluded, the deputy

asked to search the vehicle. The deputy told Snow he had reasonable suspicion

of drug activity. Snow initially consented to the search but then refused the

search following a conversation with her passenger. The passenger was known

to law enforcement as a possible drug trafficker with prior drug convictions.

When Snow revoked her initial consent, the deputy told her he was going to

request a canine unit to assist because of his suspicion of drug activity. He told

her she was no longer free to leave.         Around this time, Snow’s passenger

became aggressive with the deputy, and the deputy had the passenger sit in his

patrol car. After the deputy called for the canine unit, he told Snow she would

need to remove her own dog from the car. The deputy told Snow it was his goal

to get Snow going as soon as possible. Snow then told the officer to “go ahead.”

The deputy then asked Snow to confirm she was giving him consent to search

the car, and she did. The deputy searched the vehicle.

       As a result of the search, the deputy found a substance later confirmed to

be methamphetamine. Snow admitted it was hers. A second deputy arrived to

aid in the search. The deputies found two straws with crystal residue on them, a

glass pipe with burnt residue on it, and a small plastic bag with crystal residue on

it. Snow admitted these items belonged to her. Snow also admitted she had last
                                              5


used crystal methamphetamine at 6:00 p.m.                Snow was transported to the

sheriff’s office, where she admitted she had methamphetamine hidden in her bra.

She provided the methamphetamine to the deputy. She also provided a urine

sample,     which      was   positive   for       the   presence    of   amphetamines,

methamphetamine, and ecstasy.

        The lawfulness of the initial stop is not at issue. “When a peace officer

observes a traffic offense, however minor, the officer has probable cause to stop

the driver of the vehicle.” State v. Harrison, 846 N.W.2d 362, 365 (Iowa 2014).

“The motivation of the officer stopping the vehicle is not controlling in determining

whether reasonable suspicion existed. The officer is therefore not bound by his

real reasons for the stop.”      Id. at 366.       Here, the deputy observed Snow’s

vehicle’s brake light was not in working order. He thus had probable cause to

initiate the traffic stop.

        Snow does challenge the duration of the stop. Specifically, she contends

it was unlawful for the officer to detain her for additional investigation after the

purpose of the traffic stop had been completed. “[A] police stop exceeding the

time needed to handle the matter for which the stop was made violates the

Constitution’s shield against unreasonable seizures.”              Rodriguez v. United

States, 135 S. Ct. 1609, 1612 (2015). “Authority for the seizure thus ends when

tasks tied to the traffic infraction are—or reasonably should have been—

completed.” Id. at 1614. It is not disputed in this case that the deputy had

completed the purpose of the stop prior to seeking consent to search—he

explicitly told Snow the purpose of the stop was complete prior to asking. That

fact alone, however, is not dispositive of the issue.              “If, upon reasonable
                                         6


investigation surrounding the stop, the officer has a valid suspicion of other

wrongdoing not the purpose of the stop, he can broaden the scope of the

detention.” State v. Bergmann, 633 N.W.2d 328, 335 (Iowa 2001); see also

Rodriguez, 135 S. Ct. at 1614. The question presented is thus whether the

deputy had reasonable suspicion of other wrongdoing to support his further

detention of Snow.     See In re Pardee, 872 N.W.2d 384, 393 (Iowa 2015)

(providing an officer may prolong a traffic stop when supported by reasonable

suspicion).

       On de novo review, we conclude the deputy had reasonable suspicion of

wrongdoing sufficient to justify extension of the stop. “Reasonable suspicion . . .

exists when articulable facts and all the circumstances confronting the officer at

the time give rise to a reasonable belief that criminal activity may be afoot.” State

v. McIver, 858 N.W.2d 699, 702 (Iowa 2015). We evaluate the existence of

reasonable suspicion by considering all of the circumstances together. See id.

(citing United States v. Arvizu, 534 U.S. 266, 273 (2002); State v. Kreps, 650
N.W.2d 636, 642 (Iowa 2002)). Here, law enforcement had been watching Snow

for several months and had information to believe she was involved in drug

trafficking. See State v. Hinds, No. 1 CA-CR 07-0823, 2008 WL 4561446, at *3–

4 (Ariz. Ct. App. Oct. 7, 2008) (finding investigation of subject over several hours

during which subject engaged in activity consistent with drug trafficking

supported reasonable suspicion for traffic stop); Commonwealth v. Williams, No.

1902 WDA 2013, 2014 WL 10802660, at *8 (Pa. Super. Ct. Nov. 7, 2014) (ruling

extensive surveillance of defendant leading to belief defendant was involved in

drug trafficking supported finding of reasonable suspicion to support traffic stop
                                           7


of defendant’s vehicle).     The deputy was tipped to Snow’s location at the

residence of a suspected drug user and trafficker. See U.S. v. Lyons, 687 F.3d
754, 764–65 (6th Cir. 2012) (stating the DEA’s observation of defendant’s

presence at a location suspected to be part of a drug trafficking operation within

the context of the DEA’s lengthy investigation supported reasonable suspicion for

the traffic stop); Hampton v. Commonwealth, 231 S.W.3d 740, 747 (Ky. 2007)

(holding knowledge of drug activity at house supported traffic stop of person

leaving house); State v. Alderete, 255 P.3d 377, 383 (N.M. Ct. App. 2011) (ruling

surveillance of suspected drug house supported reasonable suspicion for traffic

stop of vehicle leaving house); State v. Quartier, 753 N.W.2d 885, 890 (S.D.

2008)   (finding   surveillance   of   methamphetamine        distributor’s   residence

supported traffic stop of van leaving said residence); cf. State v. Washington, 866
So. 2d 1058, 1062–63 (La. Ct. App. 2004) (providing brief “mere presence” at

surveilled property alone insufficient to support reasonable suspicion).           The

deputy observed suspicious activity in the middle of the night at the house. See

State v. Donnell, 239 N.W.2d 575, 578 (Iowa 1976) (recognizing suspicious

activity “occurred at 2:00 A.M., a time when most persons in a residential area

would be asleep”); see also State v. Fornof, 179 P.3d 954, 959 (Ariz. Ct. App.

2008) (stating late-night suspicious activity sufficient to justify traffic stop); State

v. Welker, 340 P.3d 174, 176 (Utah Ct. App. 2014) (finding officer had

reasonable suspicion justifying stop where car was stopped “late at night in an

area in which the officer was investigating ‘a contemporaneous report of

suspicious circumstances’” (citation omitted)). Snow was riding with a passenger

who had prior drug convictions and was believed to be a trafficker. See United
                                         8

States v. Childs, 277 F.3d 947, 954 (7th Cir. 2002) (holding officer’s question

about marijuana possession to passenger who had been arrested for marijuana

possession three days prior was not unreasonable seizure); People v. Perez, 681
N.E.2d 173, 178–79 (Ill. App. Ct. 1997) (ruling the officer’s information from

dispatch about the passenger’s prior drug conviction, which was later determined

to be incorrect, was a factor supporting reasonable suspicion justifying a further

detention after the officer told the defendant driver he was free to leave); State v.

Parker, No. 110,883, 2014 WL 702564, at *2 (Kan. Ct. App. Feb. 21, 2014)

(finding vehicle passenger’s behavior supported reasonable suspicion of drug

activity); cf. United States v. Sandoval, 29 F.3d 537, 542 (10th Cir. 1994) (noting

criminal history alone insufficient to generate reasonable suspicion, but when

coupled with “other factors that do foster a reasonable suspicion of current

criminal activity,” may be considered). The investigating deputy had training in

anti-drug enforcement and training in detecting those operating under the

influence. See State v. Watts, 801 N.W.2d 845, 855 (Iowa 2011) (considering

officer’s drug training in finding probable cause). The deputy observed Snow’s

pupils were dilated, indicating she was operating under the influence.          See

People v. Yates, No. 1-12-1549, 2013 WL 1869830, at *3 (Ill. App. Ct. May 2,

2013) providing (bloodshot eyes with dilated pupils supported finding of

reasonable suspicion); State v. Weseman, No. A14-1986, 2015 WL 4877755, at

*2 (Minn. Ct. App. Aug. 17, 2015) (ruling dilated pupils gave rise to reasonable

suspicion to expand traffic stop); State v. Stewart, 340 P.3d 802, 807 (Utah Ct.

App. 2014) (holding constricted pupils supported finding of reasonable

suspicion).   When these facts are considered together, the officer had
                                       9

reasonable suspicion to detain Snow for further investigation. See United States.

v. Mason, 628 F.3d 123, 129 (4th Cir. 2010) (noting that although “each

component that contributes to reasonable suspicion might not alone give rise to

reasonable suspicion. . . . the existence of reasonable suspicion is a case-

specific inquiry, based on the totality of the circumstances”); Bergmann, 633
N.W.2d at 338 (finding association with drug traffickers a factor in supporting

reasonable suspicion).

      Because we conclude the traffic stop was supported by probable cause

and the continued detention was supported by reasonable suspicion of criminal

activity, we need not address Snow’s contention regarding whether she

consented to the search of her vehicle. The district court did not err in denying

Snow’s motion to suppress. We affirm her convictions.

      AFFIRMED.